Citation Nr: 1333530	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  12-20 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Thomas J Reed, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.P.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946, and died on January [redacted], 2011.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the proceeding is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED directly to the RO as the Veteran is represented by an attorney.


FINDING OF FACT

There were no pending claims for VA benefits at the time of the Veteran's death on January [redacted], 2011.  


CONCLUSION OF LAW

Entitlement to an award of accrued benefits is not warranted.  38 U.S.C.A. §§ 5107, 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.1000 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist
 
VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These duties are not applicable to this appeal because the appellant has no legal entitlement to the benefit sought, as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 409-10 (2004); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

Nonetheless, the RO assisted the appellant in the development of her claim.  There are no indications in the record of additional relevant evidence that remains outstanding.  Moreover, the appellant submitted evidence attempting to establish her contention that claims were pending at the time of the Veteran's death, showing actual knowledge of the requirements for consideration of an accrued claim.  

II.  Analysis

The law applicable to accrued benefits provides that certain individuals may be 
paid periodic monetary benefits (due and unpaid) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2013).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2013).  

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year 
of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  

Historically, service connection was established for amputation of the second right toe, effective June 2006; prostatitis, rated 20 percent disabling, effective October 2007; and residuals of cold injuries to the lower extremities, each rated 10 percent disabling, effective April 2008.  The last rating decision pertaining to any of these disabilities was issued in December 2009.  

In April 2010 the Veteran filed a request to reopen a previously denied claim for service connection for post traumatic stress disorder.  In a June 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective April 2010.  The Veteran was notified of this decision in June 2010, but prior to his death did not express dissatisfaction with the rating assigned or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).

In September 2010, the Veteran's attorney submitted a letter noting that a VA Form 21-22a was being submitted showing he was retained as the Veteran's attorney and requesting a copy of the claims file.  None of the documents submitted indicated disagreement with the rating decision, nor did they specify that any particular claim was being filed.  

An application for death benefits to include accrued benefits was received from the appellant in March 2011.  This document does not provide any specifics as to the basis for the claims.  In a July 2011 letter, the appellant's attorney alleged that the Veteran had a claim for an earlier effective date and for a total disability rating based on individual unemployability (TDIU) pending at the time of his death.  In the August 2012 substantive appeal, the Veteran's attorney stated that the Veteran was unemployed when he filed his initial compensation claim due to his health problems.  Although the Veteran completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the attorney noted the form was not filed with the VA during his lifetime, but discovered after his death.  The Board confirms that the form was signed by the Veteran and dated September 20, 2010; but it was not received by the VA until November 2011, almost 10 months after his death.  

In this case, the Board notes that the June 2010 rating decision granting service connection for PTSD was effectuated by the RO in a VETSNET Compensation and Pension Award dated in June 2010.  Thus, there are no due but unpaid benefits as a result of the June 2010 rating decision.  

Therefore, for the appellant to be eligible for an award of accrued benefits in this case, the evidence must establish that there was a claim for benefits pending at the time of the Veteran's death.  While the Veteran did file a claim for service connection for PTSD in April 2010, that claim was favorably resolved by the award of service connection.  Thus, there remained no case or controversy.  The Veteran was notified of this decision in June 2010, but did not express dissatisfaction with the rating assigned or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The Board acknowledges the case of Taylor v. Nicholson, 21 Vet. App. 126 (2007) concerning the status of a claim where the appeal period has not expired at the time of the claimant's death.  However, the facts of that case differ from the instant case.  As noted in Taylor, a surviving spouse takes a deceased spouse's claim "as it stands on the date of death." Taylor, 21 Vet. App at 129, citing Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996).  In Taylor, the claimant filed her accrued-benefits claim while the appeal period of her husband's claim had not yet expired (with 11 months still pending) and made an assertion of error in the decision awarding her husband disability compensation.  Id. (Emphasis added).  

Here, the first assertion as to the basis for the claimed accrued benefits was not received until July 2011, after the appeal period for the June 2010 rating decision had expired.  At this time, the appellant's attorney noted, without elaboration, that claims for TDIU and earlier effective date were pending at the time of his death.  Subsequently, in the appellant's notice of disagreement and the VA Form 9, only the TDIU claim has been mentioned as being pending at the time of death; the appellant has not alleged that an earlier effective date claim was pending at the time of death during the appeal.  Nor has the appellant alleged that a notice of disagreement (via the Veteran prior to his death or via the appellant on behalf of the Veteran after his death) was filed during the one year appeal period following the June 2010 rating decision.

As noted above, the appellant's attorney conceded on the VA Form 9 that the TDIU application had not been submitted at the time of the Veteran's death, and the record reflects such was not received until November 2011.  While he reports that the Veteran was unemployed when he filed his initial compensation claim due to his many health problems, the VA examiner noted such unemployment was due to age.  The Board notes that it has not been argued that the evidence of record at the time of death indicates the Veteran was unemployable due to PTSD.  Even assuming, arguendo, that TDIU had been raised by the record as due solely to PTSD (see Rice v. Shinseki, 22 Vet. App. 447 (2009)), such issue was implicitly denied by the award of a 30 percent rating.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006) ("Where the veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.")

In summary, the Veteran's claim for PTSD filed in April 2010 was granted, there was no notice of disagreement or allegation of error with the June 2010 rating decision filed during the one year appeal period, and no claim for TDIU (or any other claim) was pending but unadjudicated prior to the Veteran's death.  Consequently, as there was no claim pending at the time of the Veteran's death, the appellant's claim for accrued benefits is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but finds that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to accrued benefits is denied.  

REMAND

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013). 

The Veteran's January [redacted], 2011 death certificate lists myocardial infarction (MI) as the cause of death-part I, and hyperlipidemia, hypertension, and peripheral vascular disease as cause of death-part II.  The remaining question is whether the Veteran's service-connected PTSD caused or substantially contributed to the Veteran's death.

Of record is a letter dated in September 2013 from the Veteran's cardiologist.  He noted that the Veteran had the traditional risk factors for cardiovascular disease, systemic atherosclerosis, family history, hypertension, hyperlipidemia, and smoking.  He also noted that the Veteran's PTSD "played a significant role" in the Veteran's severe atherosclerosis and labile blood pressure, and it is possible that his PTSD contributed to his MI.  However, it does not appear that the physician reviewed the Veteran's claims file in rendering this opinion, nor are his recent treatment records of the Veteran contained in the claims file to confirm his reports of abrupt rises in blood pressure when awakening at night.  

Accordingly, on remand, treatment records from Dr. Moutsatsos dating since April 2008 should be requested.  In addition, at her hearing, the appellant testified that the Veteran underwent group therapy sessions at a VA facility.  VA treatment records reflect the Veteran had weekly group therapy sessions with a Vet Center social worker.  Although VA mental health clinic outpatient treatment records are contained in the Veteran's claims file, these group therapy records from the Vet Center should be requested.  

Thereafter, the claims file should be forwarded to a VA cardiologist to obtain an opinion as to whether the Veteran's death is related to a service-connected disability. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After securing any necessary release, request the Veteran's treatment records from Dr. Moutsatsos dating since April 2008.  In addition, request the Veteran's VA group psychotherapy treatment records from the Vet Center.  If any such records are not available, the appellant should be so informed.

2.  After the above has been completed to the extent possible and any records received associated with the claims file, refer the claims file to a VA cardiologist to obtain a reasoned medical opinion regarding whether the Veteran's service-connected PTSD at least as likely as not caused or substantially contributed to his death from a myocardial infarction, to include the role of PTSD in the development of heart disease, hyperlipidemia, hypertension, and peripheral vascular disease.  The examiner should comment on the medical studies included in the claims file as well as Dr. Moutsatsos' opinion.  In addition, the examiner should comment on whether the Veteran's service-connected cold injury in the lower extremities as likely as not caused the Veteran's peripheral vascular disease and if so, whether the peripheral vascular disease caused or substantially contributed to his death from a myocardial infarction.

A complete rationale for any opinion expressed is requested.  

3.  After undertaking the development above and any additional development deemed necessary, the appellant's claim for entitlement to service connection for the cause of the Veteran's death should be readjudicated.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


